DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9) in the reply filed on 02/17/2021 is acknowledged. Claims 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/17/2021.

Status of Claims
Claims 1-13 are pending in the application with claims 10-13 withdrawn. Claims 1-9 are examined herein.

Claim Objections
Claim 1 is objected to because of the following informalities: “the hybrid safety injection tank is are located above the reactor core” should recite “the hybrid safety injection tank is [[are]] located above the reactor core” in lines 6-7.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitations "the high-temperature pipe" and “the low-temperature pipe” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. It is unclear if these are intended to refer to the hot-leg and the cold-leg respectively or additional structures of the nuclear power plant.  

The terms "high-temperature" and “low-temperature” in claim 5 are relative terms which render the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim 5 additionally recites the limitation "the pressure relief valves" in line 8. There is insufficient antecedent basis for this limitation in the claim. Claim 5 recites “a pressure relief valve” in line 6 suggesting the nuclear power plant comprises a single pressure relief valve. Is the claim intended to recite “resulting from operation of the pressure relief valve[[s]]”?

Claim 6 recites the limitations "the coolant of the coolant tank" in line 2. There is insufficient antecedent basis for this limitation in the claim. 

Claim 7 recites “a coolant,” but it is unclear if this is intended to be the same as the coolant first recited in claim 1, line 5 or if this is another, different coolant.

Claim 9 recites the limitations "the nuclear reactor" in line 6 and “the nuclear reactor vessel” in line 8. There is insufficient antecedent basis for these limitations in the claim. For purposes of examination, examiner assumes these are intended to recite “the reactor vessel.”
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 5,180,543 (“Conway”).

Regarding claim 1, Conway discloses (see Fig. 1) a nuclear power plant (generally Fig. 1) with improved cooling performance, the plant comprising:
a reactor vessel containing a reactor core (generally 44) (Fig. 1);
a hot-leg (“HL”) and a cold-leg (“CL”) extending from the reactor vessel (Fig. 1);
a hybrid safety injection tank (40) for containing coolant therein (Fig. 1, 3:12-26), wherein the hybrid safety injection tank is connected to the cold-leg and the reactor vessel (Fig. 1), and the hybrid safety injection tank is are located above the reactor core (Fig. 1, 3:21-24);
a coolant tank (36) connected to the reactor vessel and positioned above the reactor core (Fig. 1, 2:11-22); and
a pressure-reducing valve (49) connected to the hot-leg (Fig. 1, 1:67-68). 

Regarding claim 2
Regarding claim 3, Conway discloses the nuclear power plant of claim 2 and further discloses wherein the reactor vessel further comprises a downcomer (44) (Fig. 1), wherein the coolant of the hybrid safety injection tank is supplied to the downcomer (Fig. 1, 3:29-30). 

Regarding claim 4, Conway discloses the nuclear power plant of claim 1 and further discloses wherein the coolant of the hybrid safety injection tank is supplied to a lateral face of the reactor core (Fig. 3, 3:29-30).

Regarding claim 5, Conway discloses the nuclear power plant of claim 2 and further discloses wherein the nuclear power plant further comprises:
a steam generator (1:33-38);
a pressurizer (48) connected to the hot-leg (Fig. 1); and
a pressure relief valve (“steam vent to containment”) connected to the pressurizer (Fig. 2),
wherein the hybrid safety injection tank is not affected by a pressure change resulting from operation of the pressure relief valves (1:55-66, 3:17-20, 4:47-52; Conway’s tank 40 is designed to drain coolant at any pressure based on the water levels of the pressurizer and the reactor coolant system and is therefore not affected by a pressure change resulting from operation of the pressure relief valve; additionally, Conway’s hybrid safety injection tank is not connected to the pressure relief valve).



Regarding claim 6, Conway discloses the nuclear power plant of claim 5 and further discloses wherein the coolant of the hybrid safety injection tank is pressurized by gas (Fig. 4, 3:21-24), wherein the coolant of the coolant tank is supplied to a lateral face of the reactor core (Figs. 1-3, 3:12-17, 4:39-41).

Regarding claim 7, Conway discloses the nuclear power plant of claim 1 and further discloses wherein the nuclear power plant further comprises a safety injection tank (42) containing a coolant and connected to the reactor vessel and positioned above the reactor core (Fig. 1, 3:12-26), wherein the safety injection tank is pressurized by gas (“N2”) (Fig. 1, 3:55-59).

Regarding claim 8, Conway discloses the nuclear power plant of claim 1 and further discloses wherein the nuclear power plant further comprises a heat-exchanger (34, “containment”) to condense vapor inside a reactor building (2:27-37, 2:62-68), 

Regarding claim 9, Conway discloses (see Fig. 1) a nuclear power plant (generally Fig. 1) with improved cooling performance, the plant comprising:
a reactor vessel containing a reactor core (generally 44) (Fig. 1);
a hot-leg (“HL”) and a cold-leg (“CL”) extending from the reactor vessel (Fig. 1);
a hybrid safety injection tank (40) for containing coolant therein (Fig. 1, 3:12-26), wherein the hybrid safety injection tank is connected to the cold-leg and the nuclear reactor (Fig. 1), and the hybrid safety injection tank is located above the reactor core (Fig. 1, 3:21-24);
a coolant tank (36) connected to the nuclear reactor vessel and positioned above the reactor vessel (Fig. 1, 2:11-22); 
a pressurizer (48) connected to the hot-leg (Fig. 1); and
a pressure-reducing valve (49) connected to the hot-leg (Fig. 1, 1:67-68), 
wherein when the hybrid safety injection tank communicates with the cold-leg (Fig. 1), the hybrid safety injection tank supplies the coolant to the reactor vessel due to a water head differential (1:55-66),
wherein the coolant supply from the hybrid safety injection tank is not affected by a pressure change of the pressurizer (1:55-66, 3:17-20, 4:47-52; Conway’s tank 40 is designed to drain coolant at any pressure based on the water levels of the pressurizer and the reactor coolant system and is therefore not affected by a pressure change 

Conclusion
The Notice of References Cited (PTO-892) cites the prior art made of record and not relied upon that is considered pertinent to Applicant’s disclosure:
KR Publication No. 20130104336 – teaches a passive core cooling system for a nuclear power plant including a pressurizer that is not connected to the hybrid safety injection tank
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571) 272-3191.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/J.K./Examiner, Art Unit 3646                                                                                                                                                                                                        

	/JACK W KEITH/           Supervisory Patent Examiner, Art Unit 3646